                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

STEVEN J. COLE, II,

        Plaintiff,                            Civil Case No. 19-13299
                                              Honorable Linda V. Parker
v.

SCOTT BUCKNER,

       Defendant.
__________________________________/

OPINION AND ORDER ADOPTING MAGISTRATE JUDGE’S JANUARY
   11, 2021 REPORT AND RECOMMENDATION AND DISMISSING
PLAINTIFF’S COMPLAINT PURSUANT TO FEDERAL RULE OF CIVIL
                      PROCEDURE 41(b)

      Plaintiff commenced this lawsuit against Defendant on November 8, 2019.

The matter has been assigned to Magistrate Judge Curtis Ivy, Jr. for all pretrial

proceedings, including a hearing and determination of all non-dispositive matters

pursuant to 28 U.S.C. § 636(b)(1)(A) and/or a report and recommendation on all

dispositive matters pursuant to 28 U.S.C. § 636(b)(1)(B).

      On January 11, 20121, Magistrate Judge Ivy issued a report and

recommendation (“R&R”) recommending that the Court dismiss Plaintiff’s

Complaint pursuant to Federal Rule of Civil Procedure 41(b) due to Plaintiff’s

failure to keep his address updated. (ECF No. 23.) At the conclusion of the R&R,

Magistrate Judge Ivy advises the parties that they may object to and seek review of
the R&R within fourteen days of service upon them. (Id. at Pg ID 81.) He further

specifically advises the parties that “[f]ailure to file specific objections constitutes

a waiver of any further right to appeal.” (Id.) Neither party filed objections to the

R&R.

       The Court has carefully reviewed the R&R and concurs with the conclusions

reached by Magistrate Judge Ivy. A court cannot litigate a plaintiff’s complaint

where mail to the plaintiff is repeatedly returned as undeliverable and the court has

no means to contact the party. The Court therefore adopts the R&R.

       Accordingly,

       IT IS ORDERED that Plaintiff’s Complaint is DISMISSED WITH

PREJUDICE.

       IT IS SO ORDERED.

                                                 s/ Linda V. Parker
                                                 LINDA V. PARKER
                                                 U.S. DISTRICT JUDGE
 Dated: April 30, 2021


 I hereby certify that a copy of the foregoing document was mailed to counsel of
 record and/or pro se parties on this date, April 30, 2021, by electronic and/or U.S.
 First Class mail.


                                                 s/Aaron Flanigan
                                                 Case Manager




                                            2
